The appellant is the purchaser of record of mortgaged property at a foreclosure sale made by an assignee of the mortgage for foreclosure under a power contained in it; and he has excepted to the ratification of the auditor's account of distribution of the purchase money because, as he contends, he was improperly required to pay the assignee certain additional amounts in order to obtain a postponement of a resale which had been ordered and advertised, and a repayment of those amounts should be required in this proceeding and should be shown in this account. The trial court overruled the exceptions, and the appeal is from that action.
The mortgage was made by a Miss Mary W.F. Speers, on property in Anne Arundel County, and according to the finding of the court at a previous stage of the proceedings, on her exceptions to the sale, and a statement by the appellant in a letter in the present record, it was bought in for her by him. Testimony on his behalf shows that, shortly before the time fixed for the resale, the purchaser's rights were transferred to a corporation, the Atlas Realty Company; but its name was not substituted in the report of sale. *Page 493 
The purchase price at the original sale was $13,625; and Miss Speers excepted to the ratification of the sale, her exceptions were overruled, and she appealed to this Court, but the appeal was dismissed without hearing. The purchaser was unable to pay the money to complete the purchase, and later, upon petition of the assignee to the court, a resale was ordered and was advertised for December 30th, 1924. Shortly before that date, attorneys applied to the assignee for a substitution of the Atlas Realty Company as purchaser, and for a postponement of the resale to give them a further opportunity to complete the first sale. The name of the corporation was not substituted, but arrangements for a postponement of the resale went forward, and the assignee furnished the attorneys a statement of certain expenses incurred, and of demands for payments for services in connection with the proceedings, and it was arranged, subject to the confirmation of the mortgagee, that upon a total payment of $5,000 the resale should be postponed. The mortgagee agreed to the postponement upon condition that interest be paid on the purchase price during the delay caused by Miss Speers' exceptions. Appellant's counsel reached the place of sale with the $5,000 only a few minutes before the time fixed for resale, and after some discussion paid the money and took two receipts for it; and the resale was postponed for eleven days. One receipt acknowledged payment of the total of $626, made up of auctioneer's fees and advertising expenses for the resale, and amounts for expenses on the first sale, and amounts for the assignee and attorney, Mr. Strahorn, of $169.50 for one-half of commissions on the second sale, $250 as fee for services in the litigation on Miss Speers' exceptions, and for services in connection with the resale, $50, or one-half of the fee specified in the mortgage. The second receipt was for $4,374, or the remainder of the sum of $5,000 paid on account of purchase price and interest. The appellant's testimony is that his attorneys agreed to pay the items amounting to $626 and the interest under protest, and under duress, because of their need of the postponement of the sale, which was obtainable only on making those payments. The *Page 494 
testimony for the appellee denies that there was any protest or disagreement. There was no provision in the mortgage for the payment of expenses on a sale which was advertised but not completed, and this fact, the appellee says, moved him to seek to cover some of the items, at least, by agreement before stopping the resale. The appellant later paid the remainder of the full purchase price and interest, as demanded, that is, paid the full purchase price over and above the interest and $626 demanded, and also paid a final extra amount of $14 for stamps which he contends was likewise paid under protest; and the first sale was completed. It is to the account distributing that full purchase price and interest that the exceptions are now filed.
The exceptant also filed a petition separately praying for an order for a refund of the amounts claimed, but no action appears to have been taken on the petition, the only order passed having been that overruling the exceptions, and the present appeal being solely from the overruling of exceptions to the auditor's account.
The trial court concluded that, as the account was one for the distribution of purchase money only, and the purchaser was not concerned in that distribution and made no objection to it, except in so far as he objected to the charge of interest distributed, he could not have such relief as he prayed, by way of exceptions to that account. Whether his claim for a refund of amounts collected other than interest was well founded the trial court did not decide. The majority of this Court have come to the conclusion that the appellant had a well-founded claim for these amounts, and that a refunding should have been ordered and an account of it stated in combination with the account of the distribution of the purchase money. Judge Adkins and the writer of the opinion for the Court have not shared in the conclusion.
In the opinion of the majority of the judges two principles which lead to this conclusion have been overlooked. The first sale had been duly reported to the circuit court for ratification and for distribution of the proceeds, under section 9, of article 66, of the Code, and it is provided by that *Page 495 
statute that after a report of a foreclosure sale under a power "there shall be the same proceedings on such report as if the same were made by a trustee under a decree of said court." And this Court in Patapsco Guano Co. v. Elder, 53 Md. 463, said: "The object of this provision of the Code was to confer upon courts the same jurisdiction, and to direct that the same proceedings should be had in sales made under a power in a mortgage, as if such sales had been made under a decree of the court." Beetem v. Garrison, 129 Md. 664, 672. The Court is of opinion that, under this provision, all proceedings after the report of sale are proceedings by and under the authority of the court, so that in a resale the court becomes the vendor and the assignee ordered to make the resale becomes the agent or trustee of the court executing its orders. And in this connection, it is pointed out that section 239 of article 16 of the Code, under which the Court understands the resale to have been prayed for and ordered at the risk of the first purchaser, provides that the court "may direct the property purchased to be resold, at the risk of such purchaser, upon such terms as the court may direct." This latter section refers in words only to sales by trustees appointed by the court in the first instance, but it has been held to apply to sales under powers as well. Middendorf v.Baltimore Refrigerating Co., 117 Md. 17, 24. The petition and order for the resale in this case have not been included in the record prepared for the appeal, but from references made to that part of the proceedings it appears that the assignee invoked the authority given to the court by that section to order a resale at the risk of the purchaser at the first sale, and to order that purchaser to pay any deficiency in the amount brought if the second purchase price should be below the first.
A trustee or agent selling for the court as vendor has no power to exact consideration for postponement of the sale, and he would not be entitled to hold any consideration paid for it. Ward v.Hollins, 14 Md. 158, 166. And see Ex parte James, L.R. 9 Ch. 609; In re Thellusson (1919) 2 K.B. 735. And from the view that, in proceeding with the resale *Page 496 
ordered in this instance, the appellee was acting as such a trustee or agent of the court, it is concluded that he had no power to charge the amounts collected from the appellant, and is obliged to refund them.
As to the interest payment exacted, the purchaser is regularly required to pay interest on deferred payments when the sale is upon credit, and this case seems to come within no proper exception to that rule. The appellant refers to the exception made when a mortgagor has continued to hold the property after the sale and thus kept the purchaser out. The mortgagor in such a case is not permitted to receive the interest on the purchase money as well as to enjoy possession of the property bought. "If the sale, instead of being for cash, had been on credit, and the defendant had refused to give the purchaser possession, until coerced by the authority of the court, it is supposed to be very clear that the purchaser could not be made to pay interest for the time he was deprived of the possession, for the benefit of the defendant. No opinion is meant to be expressed with regard to the obligations of the purchaser, under such circumstances, to pay interest, so far as creditors are concerned, but if the principal proceeds of sale should be sufficient for their payment, the defendant, refusing to surrender the possession of the property, would never be allowed to claim interest as against the purchaser." Barnum v. Raborg, 2 Md. Ch. 515, 533; Miller,Equity Proc., sec. 514. But here the property was bought by the reported purchaser for the benefit of the mortgagor in possession, so that there is no question of depriving the purchaser of possession; and, furthermore, all of the interest exacted is, under the account, to be paid to lien creditors, and there is no question of giving the mortgagor the interest for the time she was in possession. The exception to the rule does not include this case and interest was properly added to the purchase money.
The appellee has filed a motion to dismiss the appeal because of the appellant's failure to file an appeal bond with an affidavit that the appeal is not taken for delay, under sections 57 and 58 of article 5 of the Code, and because of *Page 497 
lack of interest in the appellant in the auditor's account, and lack of finalty in the order overruling the exceptions. To this it is sufficient to say that the statute does not require the filing of the bond and affidavit as essentials to an appeal (Humphreys v. Slemons, 78 Md. 606, 608). The appellant, as the purchaser who made the payments complained of, is decidedly interested in the demand he makes for a refund, even though he is found to have no right to the remedy pursued, and his exceptions were finally overruled.
Motion to dismiss appeal overruled, and order reversed andcase remanded for further proceedings in accordance with thisopinion, with costs to the appellant.